DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shaheen et al. (US 2018/0279353 A1 – Provisional application No. 62/476,309, filed on Mar. 24, 2017) in view of Xiong et al. (US 2020/0077432 A1 – Provisional application No. 62/520,878, filed on Jun. 16, 2017).
Regarding claims 1 and 17-18, Shaheen et al. teach a data transmission method/a data transmission device, comprising: a processor; and a memory for storing instructions executable by the processor, wherein the processor is configured to/a computer-readable storage medium having stored thereon instructions that, when executed by a processor of a device, cause the device to perform a data transmission method, comprising: receiving scheduling signaling sent 
Regarding claim 2, Xiong et al. also teach wherein the parameter indication information includes at least one of the configuration parameter or a scrambling sequence for indicating the configuration parameter (see par. 0031 and par. 0035). 
Regarding claim 3, Xiong et al. also teach wherein the parameter indication information is the scrambling sequence, and the transmitting data through the to-be-scheduled bandwidth part according to a configuration parameter associated with the parameter indication information comprises: acquiring a corresponding configuration parameter from a pre-stored correspondence between scrambling sequences and configuration parameters based on the scrambling sequence (see par. 102 and par. 0106); and transmitting data through the to-be-scheduled bandwidth part according to the acquired configuration parameter (see fig. 25, par. 0102 and par. 0106; par. 0176). 

Regarding claim 5, Xiong et al. also teach the scheduling signaling is sent in by downlink control information (DCI), and the DCI comprises a first information field for storing the indication information of the frequency-domain transmission unit; the parameter indication information is a configuration parameter; and the DCI further comprises a second information field for storing the configuration parameter (see fig. 25, abstract; par. 0031 and par. 0050; par. 0176: downlink control information (DCI) indicating scheduled resources for a data transmission to or from the UE, the data transmission to occupy one or multiple ones of a plurality of BWPs configured by the gNodeB). 
Regarding claim 8, Xiong et al. teach wherein the frequency-domain resource indication information further comprises bandwidth number indication information (see par. 0031). 
Regarding claim 9, Xiong et al. teach wherein the scheduling signaling is sent by downlink control information (DCI), and the DCI comprises a first information field for storing the indication information of the frequency-domain transmission unit and a third information field for storing the bandwidth number indication information (see fig. 25, par. 0031 par. 0102 and par. 0106; par. 0176). 
Regarding claim 10, Xiong et al. teach wherein the parameter indication information is the configuration parameter, and the DCI further comprises a second information field for storing the parameter indication information (see fig. 25, par. 0031 par. 0102 and par. 0106; par. 0176). 

Regarding claim 14, Xiong et al. also teach wherein prior to the receiving scheduling signaling sent by a base station, the method further comprises: receiving the configuration information sent by the base station, wherein the configuration information comprises frequency-domain locations, a set of supported configuration parameters, and numbers of included PRBs of the plurality of bandwidth parts (see fig. 25, par. 0031, par. 0102 and par. 0106; par. 0176). 
Regarding claim 15, Xiong et al. also teach wherein the configuration information further comprises bandwidth numbers of the plurality of bandwidth parts (see fig. 25, par. 0031, par. 0102 and par. 0106; par. 0176). 
Regarding claim 16, Xiong et al. also teach wherein prior to the receiving scheduling signaling sent by a base station, the method further comprises: receiving triggering signaling sent by the base station, wherein the triggering signaling is configured to indicate that cross-bandwidth part scheduling has been triggered (see par. 104 and par. 106).
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shaheen et al. (US 2018/0279353 A1 – Provisional application No. 62/476,309, filed on Mar. 24, 2017) in view of Xiong et al. (US 2020/0077432 A1 – Provisional application No. 62/520,878, filed on Jun. 16, 2017) and further in view of Islam et al. (US 2018/0206267 A1 – Provisional application No. 62/447,432, filed on Jan. 17, 2017).
.
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shaheen et al. (US 2018/0279353 A1 – Provisional application No. 62/476,309, filed on Mar. 24, 2017) in view of Xiong et al. (US 2020/0077432 A1 – Provisional application No. 62/520,878, filed on Jun. 16, 2017) and further in view of LYU et al. (US 2015/0341915 A1).
Regarding claim 7, Xiong et al. teach the scheduling signaling is sent by downlink control information (DCI), and the DCI comprises a first information field for storing the indication information of the frequency-domain transmission unit (see fig. 25, abstract; par. 0031 and par. 0050; par. 0176). Shaheen et al. and Xiong et al. do not mention the parameter indication information is the scrambling sequence for indicating the configuration parameter; and the scrambling sequence is carried on the DCI by scrambling. LYU et al. teach the parameter indication information is the scrambling sequence for indicating the configuration parameter; and the scrambling sequence is carried on the DCI by scrambling (see par. 0164). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of LYU et al. to the method of Shaheen et 
Regarding claim 13, Shaheen et al. and Xiong et al. do not mention wherein the parameter indication information is the scrambling sequence for indicating the configuration parameter, and the scrambling sequence is carried on the DCI by scrambling. LYU et al. teach the parameter indication information is the scrambling sequence for indicating the configuration parameter, and the scrambling sequence is carried on the DCI by scrambling (see par. 0164). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of LYU et al. to the method of Shaheen et al. in order for the UE can determine, by determining a scrambling sequence, on which carrier information should be sent and/or received.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643